Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2022

                                      No. 04-19-00516-CR

                                    Kedreen Marque PUGH,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6053
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER

      This court’s opinion in this appeal issued on April 20, 2022. The Texas Court of
Criminal Appeals refused appellant’s petition for discretionary review on July 27, 2022. On
August 22, 2022, appellant filed a pro se motion requesting a copy of the appellate record.

        This court has no jurisdiction over post-conviction writs of habeas corpus in felony cases.
See TEX. CODE CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San
Antonio 1998, orig. proceeding). Post-conviction writs of habeas corpus are to be filed in the
trial court in which the conviction was obtained, and made returnable to the Court of Criminal
Appeals. See TEX. CODE CRIM. PROC. art. 11.07. In order to obtain a free copy of the record,
appellant would need to file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.). Appellant’s motion is
DENIED without prejudice to seeking relief in the proper court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court